DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose the claimed invention, an absorbent article comprising an absorbent core comprising a core wrap having a hydrophilic top layer and a hydrophobic bottom layer enclosing an absorbent material, the absorbent core comprising a generally longitudinally-extending channel wherein a wetness indicator is at least partially superposed over the channel. The closest prior art of record, U.S. Patent Publication 2017/0165123 to Gogin, discloses an absorbent article comprising an absorbent core having channels therein with wetness indicators superposed over the channels, as shown in figure 4. However, Gogin does not disclose a core wrap having a hydrophilic top layer and a hydrophobic bottom layer. Providing Gogin with a hydrophobic bottom layer of a core wrap enclosing the absorbent core would not have been an obvious modification because the hydrophobic layer would prevent stool and urine from reaching and reacting with the wetness indicators, thus destroying the function of the wetness indicators of Gogin. Additional prior art of record, EP 0 776 645 A1 to Sasaki et al., also discloses an absorbent article comprising an absorbent core having channels therein with wetness indicators superposed over the channels, as shown in figure 4. Sasaki further discloses the absorbent core comprises a core wrap bottom layer 21, as shown in figure 5, but explicitly discloses the bottom layer is hydrophilic, as described in column 3, lines 25-27 and 44-46, and discloses no desire to make the bottom layer hydrophobic instead. The prior art of record therefore does not disclose nor fairly suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781